  Case 1:20-cv-07582-RMB Document 1-2 Filed 06/22/20 Page 1 of 13 PageID: 21


                            Affidavit of Aryeh Goodman

                    In Support of Writ of Habeas Corpus


State of New Jersey              )
                                 )         ss
Burlington County                )


      I, Aryeh· Goodman, being of the age of the Majority and being

sound in mind and body, am competent to· make this Affidavit and do

swear before G-d Almighty and Affirm under penalty of perjury that

the following     is    true and correct from my' personal knowledge and                .




personal     experience,       and    where          I   qu(!te      or    reference              another;      I

believe that quote or reference to be correct and true, thus duly

sworn; depose, and says:



NOTICE: This Affidavit is made in good faith and not for injury to
            anyone or their commercial interest.


(1)   "Enacted    on    December          21,       2018,       the . First        Step           Act       (FS.A;

      hereinafter       "The     Act      11 )     was    the      result         of        a     bipartisan

       legislative      effort        to          moderately          overh~ul              the       criminal

      justice system .. ; Congress aimed to .enhance public safety by

      improving       the   effectiveness                and    efficiency             of       the    federal

      prison     system       with        offender          risk      and        needs          assessment,

      individual       risk    reduction            incentives            and    rewards,             and    risk
                                                                                                                 11
       a ·n d recidivism re duct ion .              HR Rep . No . 11 5 -6 9 9 at 2 2 ( 2 01 8 ) .

      See    United     States       v.          Simmons,      375    F.        Supp.        3d,-;,_ 379     (2nd

      Circuit, 2019).          The Act authorized:




                                                     9
Case 1:20-cv-07582-RMB Document 1-2 Filed 06/22/20 Page 2 of 13 PageID: 22



   1 .1   11   §3632(a).         Not       later            than    210      days        after    the        date       of

               enactment        of       this       Subchapter                 [July       19,        2019],           the

               Attorney     General,            in consultation                  with       the Independent

               Review    Committee             authorized               by     the       First    Step           Act    Qf

               201 8,    s. ha 11        d e v e 1 op         and       release           publicly           on        the

               Department           of      Justice               website,           a     Risk        and        Needs

               Assessment System, which shall be used to

               §3632(~)(1)           Determins                the       recidivism              risk        of        each

               prisoner     as       part      of           the    intake       process,'        and        classify

               each prisoner as having a minimum; low, medium, or high

               risk of recidivism."



   1.2         On   11-6-19,         Petitioner                   self-surrendered               to        JBMDL        NJ

               custody     on    a       federal             sentence        of 18         months.               He    had

               already    been credited by                        the    U.S.D.C.          with 25           days       of

               jail credits.



   1.3         On   11-26-19,            Federal             Bureau       of    Prisons          ("FB • P")            via

               JBMDL     Nj'a        Case       Manager             Brian        Vogt,          conducted              the

               initial     Risk          and     Needs             Assessment            via     the        Prisoner

               Assessment        Tool          Targeting                Estimated           Risk           and        Need

               (PATTERN)        tool,        and        I     was   determined             to    have        a    "LOW"

               risk of recidivism.                      Therefore,             I am in full compliance (




               of the above subchapter~




                                                              10
 Case 1:20-cv-07582-RMB Document 1-2 Filed 06/22/20 Page 3 of 13 PageID: 23



(2) Next,             Case     Manager      Brian         Vogt        completed        The      Act_'s

    determination              and    assignment      of        Evidence-Based          Recidivism

    Reduction Programming of the Risk and Needs Assessment System.



     2 .1   11   §3632.        [D]etermine     the     type       and    amount    of    Evidence-

                 Based        Recidivism       Reduction              Programming        that      is

                 appropriate for each prisoner, ~nd assign each prisoner

                 to such programming accordingly . 11



     2 .2        On multiple occasions, including the 11-26-19 and 1-20-

                 20     Unit     Team      Meetings,        Case        Manager        Brian     Vogt

                 determined          and    assigned        Evidence-Based              Recidivism

                 Reduction Programming and                Productive Activities for me

                 to    participate in;        Unicor. Prison            I_ndustries,     Religious

                 classes and. services,          Parenting            classes,    Transition of

                 Prisoner      to Community      (TPC)          courses,      Adults    Continuing

                 Education      (ACE)      classes,       and    the    Non-Residential          Drug

                 Addiction Program          (NRDAP).        A copy- of the records given

                 to    me    at the    conclusion of            the    Unit   Team Meetings is

                 attached as Exhibit 1.




                                                     Il
  Case 1:20-cv-07582-RMB Document 1-2 Filed 06/22/20 Page 4 of 13 PageID: 24


( 3 ) Ca s e        Man a g er       Br i an   Vo g t        i n f o rm e d    me   o n 1 1 -2 5 ..:1 9    th at      hi s

      assignment met §3535(3) requirements cif The Act.



       3 .1    11
                    § 3 5 3 5 (' 3 ) .   The t er m Evi d enc e -8 as ed Re c id i vi s m Red u c ti on

                    Programming means either a group or individual activity
                    that --

                    (A) has          been      shown          by        empirical      evidence           to       reduce

                            recidivism or is based on research indicating that
                            its likely to be effective in reducing recidivism;

                    (B) is          designed       to         help        prisoners        succeed         in       their
                            communities upon release from prison; and

                    ( C)   ma y i nc 1 u d e

                              (iv)        academic classes

                              (vii)       substance abuse treatment
                              (viii) vocational training

                              (ix)        faith-based class~s or services
                              (xi)        a    prison          job,       including ·through               a       prison

                                          work program             11




       3.2          Per       Case       Manager             Brian        Vog{·'s     assignment,              I    have

                    successfully participated and continue to participate in
                    Evidence-Based               Recidivism                   Reduction       Programming              as

                    follows --
                    (1) Faith-based services, three times daily, •,along with

                            two hours of Bible study per §3535(3)(c)(ix) of The
                            Act;




                                                                        \~
                                                        .1
Case 1:20-cv-07582-RMB Document 1-2 Filed 06/22/20 Page 5 of 13 PageID: 25


         (2) Unicor Prison Industties (manufacturing US Military

                apparel and uniforms) per §3635(3)(c)(xi) of Th~ Act
                and listed by the FBDP in its official publication

                on    pag'e     1    of    Evidence -Based          Reci di vism       Reduction
                Programs and Productive Activites;

         (3) NROAP per §3635(3)(c)(vii) of The Act and page 2 of
               the FBOP publication;
                      I
         (4) Parenting classes per §3635(3) (c) (ii) of The Act and

                page 1 of the FBDP publication;
         (5) Completion              of     11   TPC       vocational          classes       per

               §3635(3)(c)(viii) of The Act and ,page 1 of the FBOP
                publication; and

         (6) ACE classes per §3635(3)(c)(x) of The Act and page 4

                @    "SMART MONEY" of the FBOP publication


   3.3   A    copy        of   the        official   federal          Buieau      of     Prisons

         Evi d e n c e -8 a s e d     Recidivism       J   Reduction        Programs         and

         Productive            Activities        publication,             along    with      the

         "I nm ate Education Data Transcript,                  11   emails , and progress
         report, which reflects my programming participation, is

         attached as Exhibit 2.




                                                                      (
 Case 1:20-cv-07582-RMB Document 1-2 Filed 06/22/20 Page 6 of 13 PageID: 26

(4) The Act provides at:


    4 •1   11   § 3 6 3 2 ( d ) (4 ) ( A ) •             A    prisoner                  who        successfully

                completes                Evidence-'Based                    Recidivism                  Reduction
                Programming            or      Productive             Activities,            shall      earn    time

                credits as follows:

                (i)      A prisoner shall earn 10 days of time credits for

                         every         30      days           of     successful          participation            in
                         Evidence-Based Recidivism Reduction Programming or

                         Productive Activities
                (ii) A prisoner determined by the Bureau of Prisons to

                         be at a minimum or low risk of recidivating, who,

                         over 2 consecutive assessments,                                has       not increased

                         their risk of recidivism,                         shall earn an additional
                         5    days       of         time       credits      for     every          30    days     of

                         successful                  participation                 in          Evidence-Ba~ed
                         Recidivism                 Reducti6n          Programming            or     Productive

                         Activities.           11




    4.2         Cas~ Manager Brian Vogt completed the second consecutive

                Risk and Needs Assessment PATTERN score on 5~3-20; ~nd
                again determined that I                             am a   "LOW"    risk of recidivism

                under First Step Act eligibility; which triggers a grant·
                of an        "additional             5       days    of time credits for every 30

                days         of    successful                 participation             in     Evidence-Based

                Recidivism               Reduction                  Programming              or      Productive

                Activities" under The Act, vesting me with a total of 15
                days credit for every 30 days of programming.
Case 1:20-cv-07582-RMB Document 1-2 Filed 06/22/20 Page 7 of 13 PageID: 27



  4 .3    At    every   evaluation,      FBD~    via     JBMDL NJ's      Case Mahager

          Briah    Vogt,      refused    my     request     for     a   copy        of   his

          Assessment of me, and would only provide his handwritten

          signature     as    proof    of my     "LOW"    status.       Copy of said

          si~nature is attached hereto as Exhibit 3.



   4 .4   I    have .been      succes.sfully     participating          in   The     Act's

          authorized          Evidence,-Based            Recidivism          Reduction

          Programming        and·   Productive    Activities        since      my    self -

          surrender on 11-6-19.           Continuing this conduct, on 7-5~

          20, I will have programmed for 240 days and_, pursuaht to

          The   Act's grant of a         right to        earn dimunition            credits

          that reduce my time in captivity by programming, I ,will

          have earned 120 days of The             Act's grant of time credits

          (B months x 15 days= 120 days)




                                         LS~
  Case 1:20-cv-07582-RMB Document 1-2 Filed 06/22/20 Page 8 of 13 PageID: 28



( 5) Under        The     Act,     application         of   time      credits     must         go     towards

    release from prison captivity,                          to wit:        to Prerelease Custody

    or Supervised Release; namely:



     5.1     11   §3632(d)(4)(C).                 Time      credits         earned            under       this

                  paragraph by prisoners                 who   successfully participate in

                  Evidence-Based            Recidivism           Reduction         Programming              or

                  Pr • ductive     Activities shall be app 1 ie d t • wards                          time. in

                  Prerelease Cu~tody or Supervised Release .                        11




     5.2          Accordingly, by The Act, my vested earned time credits

                  from     continuing            Evidence -Based           Recidivism               Reduction

                  Prag ramming       and        Productive      Activities         thr • ugh         7 -5-2 D,

                  wi 11   ha v e   Ve s t e d    me   1 2 D d a_y s   of    e a r ne d    time       credit s

                  equal to 4 months • .ff my incarceration, and release me

                  to either Prerelease Custody in Home Confinement or in a

                  Residential        Reentry          Center     or    directly          to    Supervised

                  Release is thereby mandatory.                                     '
                                                                      But one~ again, the FBOP

                  through     JBMDL NJ°·'s        Case Manager Brian Vogt,                      I    am   told

                  The Act has no force in the State of New Jersey, except

                  as JBMDL NJ deems it in the institution's interest.



     5.3          ~nd further, The Act requires

             "Sec. 102 §3621(g)(3).                     If the Sentencing Court included

                  as a part of the prisoner's sentence a requirement that

                  the prisoner be ~laced on a term of Supervised Release




                                                            /6
Case 1:20-cv-07582-RMB Document 1-2 Filed 06/22/20 Page 9 of 13 PageID: 29



          after      imprisonment                      the      Director                  of      the Bureau                   of
                      '
          Prisons may transfer the prisoner to begin any such term

          of    Supervised Release at an earlier                                          date       .. '•     based           on

          the application of time credits under Section 3632.                                                            11




   5.4    My sentence included a 1 -year term of Supervised Release

          and      under          application          of    The              Act,       makes           transfer              to

          qupervised              .Release      the• highest                    application                  of      earned

          time      credits.              This       appli~ation                     is        my        due        process

          protected . liberty                interest           in             rights          granted              by        the

          federal law evidenced by The Act.



   5 .5 "§3632(d) (6).               In    addition, .the incentives described                                                 in

          this      Subsection             shall       be       in .addition                        to       any      other

          rewards        or        incentives          for         which             a      prisoner                may        be

          eligible.      11   .




   5 .6   Case     Manager          Brian       Vogt    informed me                       the       Second Chance

          Act       of        2007 1 s       Prerelease                       Custody             provision                    is

          incorporated              in    The    Act,       and               pursuant          to       that        grant,
                                                                                                               II
          C as e   Ma nag er 8 r i an Vo g t           did i n fa c t                    a s·s i g n me             D to 9 D
                                                 (                 .
          d~ys     Reentry Center               p 1 a c em e n t       11 ;    with The Act requiring

          the      maximum          amount      of     time,             to      wit:        90      days,           to        be

          allotted to me.                  See §3624(c)(2)                           Se~ also a                     copy       of

          Home Cbnfinement Placement attached hereto as Exhibit 4.




                                                        l '1-
 Case 1:20-cv-07582-RMB Document 1-2 Filed 06/22/20 Page 10 of 13 PageID: 30




(6) The     Act      establishes         the        unambiguous         time     table     for    FB0P

    actions:



     6 .1    Section 1 0 2 of The Act states :

            Implementation              of     System        and     Recommendations         by    the

             Bureau .of Prisons.
             11
                  §3631(h)(1).           Not        later       than    180     days      after    the

            Attorney         General         completes         and     releases    the     Risk    and

             Needs       Assessment           System        [January      15,     2020]            the

             Director of the Bureau of Prisons shall

             (8) begin           to     expand         the          effective     Evid enc e-8 as ed

                     Recidivism          Reduction             Programming        or      Productive

                     Activities         it    offers                necessary     to     effectively

                     implement the •'System.'"



     6 .2    The     Act made         clear    that the           January 15, 2020, date is

             when      the   "System"         must     be      implemented.        Nevertheless,

             the      FB0P       through       JBMDL        NJ 's     Case     Manager     Vogt    has

             repeatedly          refused       to    apply and enforce application of

             my right to my earned time credits.                             The effective date

             of     T h e Ac t   wa s   ev e n e a r 1 i e r    th a n the J a nu a r y 1 5 , 2 D2 D ,

            date,       namely:       July 19, 2019. And this fact is clear and

             unambiguous in The Act :

            "Sec.      102· §3631(b)(2).                    The     Amendment      made     by    this

             Subsection shail take effect beginning on the date that

             the Attorney General completes and releases the Risk and
Case 1:20-cv-07582-RMB Document 1-2 Filed 06/22/20 Page 11 of 13 PageID: 31




                Needs Assessment System [July 19, 2019] under Subchapter

                    D of            Chapter 229                     of    Title 18,             United States Cod_e,           as

                    a d d e d b y S e c ti on 1 01 ( a ) o f t hi s Ac t .                          11




       6 .3         To       further                support the                 aforementioned date                of January

                    15,       2020,            as the mandatory implementation date for the

                    earned               time        credits,              a     memo- dated- January              15,      2020,

                    purporting                  to        be    from           the    "Office of Public Affairs,                11



                    states:

                http s ;./ /www .justice. g av / • pa/pr /depar tment-j us t ice-
                 an n • unce s-enhancemsnts-r i sk-a ss es sme nt-system -and -
                -updates-first.-step-act                   •

                     11   T oda y    is         an • th er          mil est one. in             implementing the            First

                    Step            Act,"· said                     Attorn,ey             General        William     P.     Barr.

              · ·    11   Beginning                 today,               inmates           will     have/    even         greater

                     inceritive                i•    participate in Evide~ce-Based Programs that

                    pr~pare them for productiv~                                           live~ after        incarceration.

                    This            is    what            Congress              intended          with     this    bipartisan

                     bill."                         "As        of    January              15,   2020,      inmates    will     be

                      assigned             to         participate                    in    Evidence-Based          Recidivism

                      Reduction Programs and Productive Activities b~sed on an

                     initial               needs               assessment                  conducted        by      the      BOP.

                      Participation and completion of those assigned programs

                      and       activities                     can        lead        to    placemeni        in    Prerelease

                      Custody or a 12-month sentence reduction under the First

                      Step Act.           11    •••       "In the interim, inmates will continue to




                                                                                 \q
Case 1:20-cv-07582-RMB Document 1-2 Filed 06/22/20 Page 12 of 13 PageID: 32




          be       assigned   to    programs     and   activities    based on       their

          risk and needs 1 and' if eligible, will receive credit upon

          completion."



   6 .4   My       eligibility      was   established . and    confirmed      by     Case

          Manager ·         Brian         Vogt I s     handwritten        assessment

          determination, "FSA Eligible."                Se_e Exhibit 3.



   7-.1 Then unbeknownst to me Newspapers · were                    already        making

          public Attorney Genera+ of the United States's applicat-

          ion of First Step Act diminution credits in releasing
          citizen federal           inmates     from Federal Prisons          to    their
               .                           .
          Supervised Release custody of a USDC's judgment sentence
          of imprisonment; such as was reported in the Wall Street
          Journal, dated: --''May 21, 2020'', the Journal reported:

                                          ''NEW YORK
                                    Trump Ex-Lawyer Cohen
                                       to Be Released"

                      ''Michael Cohen will be released from prison ••••
                   Prison officials have said they. are giving priority
                   to those who have -served at least half of their
                   sentence, or who have 18 months or less left and
                   have served · ·25% of their tem.s.
                       Mr. Cohen has served about a year of the three-
                    year term. He qualifies, however, because he • has
                    ·earned 162 days of good-conduct credit, moving up
                    his release date to Nov. 22, 2021, the person
                   · familiar with the matter previously said. " ·


          A true and correct Copy of said Wall Street Journal news
          report. is attached-hereto· as ·'.EXHIBIT 7: _
Case 1:20-cv-07582-RMB Document 1-2 Filed 06/22/20 Page 13 of 13 PageID: 33




  7 .1        Accordingly, per News Reports such as the Wall Street
              Journal report                           cited above in pertinent part,                  (~:
              EXH_IB!_T 7) my accrued                          diminution Credits as calculat-
              ed and verified by                         Case· Manager Vogt, to_wit: good-time
              credits, earned time credits, and special awarded dimin-·
              ution credits, all made applicable by the First Step
              Act.

  7.2         WHEREFORE, as my qualification for and participation in
              FBOP programing and erlucational activities particularly
              desginated and assigned me to obtain diminution credits
              by Case Manager Vogt himself, as well as public records
              via News Reports verifyi~g                             such diminution credits are
              being award~d                      and calculated under the First State Act
                                            .                                                      .
              resulting in actual early release from io~arceration Df
              f.ederal inmates; named Immediate Custodian's herein re-
              fusal to calculate. my credits,unlawfully restrains me of
              my personal· federal civil ri&ht of liberty · under the
              !Li.th 8~ 5th Amendments due process and. equal protection
              guarantee of the Federal Cons ti tutinn .for my 7/5/20. date.

  Date:           ;Jl.4-t,g                I', Z-OCO                  .        fJ:ltl~
                                                                              Ary,eh        dman

                                                           NOTARY

          SUBSCRIBED AND 'SWORN BEFORE ME this ·--                                ti':      day of
  2020:,: Go~_n_ty' Burlington, State New Jersey.
         ,:   }   :-

     f .' RAISED,. SEAL -                                                 .   NOTARY
                                                    SHONDEL A. BOYD          In,jnd Fo:.:Jtate of:
                                                 NOTARYPUBLICOFNEWJERSEY .      ' t.~ )<2..d -vi
                                                  My Commission Expires 8/9/2023.
                                                                                 ,.,   •
                                                                                          l
                                                                                            •
                                                                                                   e.,..• . { _
                                                                             My •...,omm1ss1.on ex,pJ.res.:
                       I   1/,,   ,., ·,
